Case 5:17-cv-00179-JPB-JPM Document 150 Filed 03/19/20 Page 1 of 2 PageID #: 1705




                      IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF WEST VIRGINIA

  DIANA MEY,
  CRAIG CUNNINGHAM,
  STEWART ABRAMSON, and
  JAMES EVERETT SHELTON,
  individually and on behalf of a class of all
  persons and entities similarly situated,

                 Plaintiffs,

  vs.                                                       Case No. 5:17-cv-00179-JPB

  DIRECTV, LLC;

  and

  AC1 COMMUNICATIONS, a DirecTV Authorized Dealer,
  and its principal, ADAM COX;
  BIRJU, LLC, a DirecTV Authorized Dealer;
  CDS Vi, LLC dlbla COMPLETE DIGITAL SOLUTIONS,
  a DirecTV Authorized Dealer;
  NAS AIR LOGISTICS, LLC, a DirecTV Authorized Dealer;
  EXACT ESTIMATING, LLC, a DirecTV Authorized Dealer;
  EXPLOSIVE SALES MARKETING GROUP, INC,
  a DirecTV Authorized Dealer,
  IQ MARKETING 2, CORP., d/b/a PACIFICOM,
  a DirecTV Authorized Dealer, and its principal,
  MICHAEL ASGHARI;
  KREATAMOTIVE LLC, a DirecTV Authorized Dealer; and
  MYLAN JOHNSON GROUP, a DirecTV Authorized Dealer;
  XCITE SATELLITE, LLC, a DirecTV Authorized Dealer;
  PLC SIX, LLC, a DireeTV Authorized Dealer;
  SUPER SALE OUTLETS, LLC, a DirecTV Authorized Dealer;

                Defendants.

                     Aureed Order Granting Plaintiffs’ Motion for Leave to
                         File Second Amended Class Action Complaint

         Upon consideration and for good cause shown, Plaintiffs’ Motion for Leave to File

  Second Amended Class Action Complaint is hereby GRANTED. The Clerk is directed to file

  Plaintiffs’ Second Amended Class Action Complaint.
Case 5:17-cv-00179-JPB-JPM Document 150 Filed 03/19/20 Page 2 of 2 PageID #: 1706




  IT IS SO ORDERED:



  Dated:
                                        SSNBATLE
                                           S DISTRICT
